DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 16-30 are pending in this application.
Claims 1-15 are cancelled. 
Claims 28 and 30 are amended.
Claims 16-30 are presented for examination. 

Response to Amendments
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5 November 2021 is being considered by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16-18, 20, 22, 24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Staples et al. (US Publication Number 2018/0246525 A1). 
Regarding claim 16, Staples teaches a method comprising the steps of: - receiving at least one digital image of a field for crop plants, wherein the at least one digital image has been generated by means of one or a plurality of remote sensors, planning a partial-area-specific agricultural measure in the field based on the digital image of the field and providing means for partial-area-specific implementation of the measure (Staples: Para. 0005-0006; remote sensing satellite imagery to maximize the grower's budgeted fertilizer products over his/her fields; generating a prescription map for the field that indicates a distribution of the fertilizer product).
- carrying out the measure, wherein during the implementation of the measure by means of one or a plurality of sensors, one or a plurality of current local parameters is/are recorded over the field, and implementation of the measure is continuously adapted to the current local parameter(s).
However, Staples is deemed to disclose an equivalent teaching. Staples generates a prescription map for the field using the vegetative index values (Staples: Para. 0006) assessed through satellite images of the given field (Staples: Para. 0005). From the prescription map, Staples estimates fertilizer application rates and provides a prescription for spatial distribution of the selected product over a given field (Staples: Para. 0004). Staples' prescription map of fertilizer application rates is a specific implementation of fertilizer to the field which is created by the satellite images of the area. Staples' provides a prescription of spatial distribution of the selected product over a given field is the prior art carrying out the prescription plan on the field.
It would have been obvious to one of ordinary skill as of the effective filing date to have carried out Staples’ prescription map of fertilizer application rates (Staples: Para. 0004-0006) in order to generate a prescription map for the field with a goal of achieving an efficient use of budgeted products (Staples: Para. 0004-0006).
Regarding claim 17, Staples teaches the method according to claim 16, wherein planning of the partial-area-specific agricultural measure comprises the following steps: - determining a requirement of at least a portion of the field and/or the cultivated crop plants for one or a plurality of agricultural measures selected from the following list: cultivating the soil, application of seeds, treatment with one or a plurality of plant protection agents, application of nutrients, and watering (Staples: Para. 0057; a final Rx , - determining the total amount required to meet the determined requirement, wherein the total amount is determined based on the at least one digital image (Staples: Para. 0005, 0057; assessing a vegetative index such as the normalized difference vegetation index (NDVI) from 1-to-many satellite images of the given field; final Rx is generated by taking into account all of the received user inputs and the calculations described above), and - providing the means for implementation of the agricultural measure based on the total amount determined (Staples: Para. 0004; providing a prescription for spatial distribution of the selected product over a given field).
Regarding claim 18, Staples teaches the method according to claim 17, wherein planning of the partial-area-specific agricultural measure further comprises the following step: - determining the partial-area-specific amounts required to meet the determined requirement (Staples: Para. 0057; different areas of the field (classes) have different product rates prescribed, which makes the Rx a variable rate Rx).
Regarding claim 20, Staples teaches the method according to claim 16, wherein the digital image is a satellite image (Staples: Para. 0005; assessing a vegetative index such as the normalized difference vegetation index (NDVI) from 1-to-many satellite images of the given field).
Regarding claim 22, Staples teaches the method according to claim 17, wherein a nutrient deficit has been detected or a nutrient deficit has been predicted in the field, and there is therefore a requirement for treatment with one or a plurality of nutrients 
Regarding claim 24, Staples doesn’t explicitly teach wherein the partial-area-specific required amount depends on the amount of biomass present in the field, which is derived based on a vegetation index from the at least one digital image.
However, Staples is deemed to disclose an equivalent teaching. Staples generates a vegetative index (Staples: Para. 0036) using information on crop type, % organic matter, nitrogen budget, irrigation information (Staples: Para. 0032).  Staples assesses a vegetative index such as the normalized difference vegetation index (NDVI) from 1-to-many satellite images of the given field (Staples: Para. 0005). The dictionary defines biomass as the total mass of organic material in a given area or volume, therefore the % of organic matter in a given area is the amount of biomass present in the field.
It would have been obvious to one of ordinary skill as of the effective filing date to have taken the amount of biomass present in the field to calculate the vegetation index in order to generate a prescription map for the field with a goal of achieving an efficient use of budgeted products (Staples: Para. 0004-0006).
Regarding claim 27, Staples teaches the method according to claim 16, wherein the at least one digital image of the field is used to predict the state of the field for the period of the planned agricultural measure, wherein the predicted state is used to plan the agricultural measure (Staples: Para. 0036; the imagery used for soil content calculations are within the 20 April to 7 May date range when the images would capture tilled soil).

Claims 21, 23, 26 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Staples et al. (US Publication Number 2018/0246525 A1) in view of Starr (US Publication Number 2018/0014452 A1). 
Regarding claim 21, Staples doesn’t explicitly teach wherein a pest infestation has been detected or a pest infestation is imminent in the field and there is therefore a requirement for treatment with a plant protection agent.
However Starr, in the same field of endeavor, teaches wherein a pest infestation has been detected or a pest infestation is imminent in the field and there is therefore a requirement for treatment with a plant protection agent (Starr: Para. 0077; pest problems on a nearby field operated by another farmer may be relevant to the user's fields).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporated Starr’s imminent pest infestation (Starr: Para. 0077) into Staples’ prescription map for the field (Staples: Para. 0005) in order to generate a prescription map for the field with a goal of achieving an efficient use of budgeted products (Staples: Para. 0004-0006).
Regarding claim 23, Staples doesn’t explicitly teach wherein there is a requirement for spreading seeds in the field.
wherein there is a requirement for spreading seeds in the field (Starr: Para. 0087; determine the most appropriate seed rate (e.g., how many seeds to plant per acre)).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporated Starr’s appropriate seed rate (Starr: Para. 0087) into Staples’ prescription map for the field (Staples: Para. 0005) in order to generate a prescription map for the field with a goal of achieving an efficient use of budgeted products (Staples: Para. 0004-0006).
Regarding claim 26, Staples doesn’t explicitly teach wherein based on the partial-area-specific required amounts, a digital application map is prepared, which is updated and/or refined using the local parameters in implementing the agricultural measure.
However Starr, in the same field of endeavor, teaches wherein based on the partial-area-specific required amounts, a digital application map is prepared, which is updated and/or refined using the local parameters in implementing the agricultural measure (Starr: Para. 0054, 0077; optimizing the limiting agronomic factor for a particular field may require multiple sets of data: 1) pre-planting information for that information, 2) an accurate map of actual plant progress).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporated Starr’s accurate map of the actual plant progress (Starr: Para. 0054, 0077) into Staples’ prescription map for the field (Staples: Para. 0005) in order to generate a prescription map for the field with a goal of achieving an efficient use of budgeted products (Staples: Para. 0004-0006).
claim 28, Staples teaches a system comprising: a first computer system, configured such that the first computer system receives at least one digital image of a field for crop plants, wherein the at least one digital image has been generated using one or a plurality of remote sensors (Staples: Para. 0005-0006; remote sensing satellite imagery to maximize the grower's budgeted fertilizer products over his/her fields; generating a prescription map for the field that indicates a distribution of the fertilizer product).
Staples doesn’t explicitly teach the first computer system supports a user, based on the digital image of the field, in planning a partial-area-specific agricultural measure in the field, wherein the computer system determines means that must be provided for the partial-area-specific implementation of the measure.
However, Staples is deemed to disclose an equivalent teaching. Staples generates a prescription map for the field using the vegetative index values (Staples: Para. 0006) assessed through satellite images of the given field (Staples: Para. 0005). From the prescription map, Staples estimates fertilizer application rates and provides a prescription for spatial distribution of the selected product over a given field (Staples: Para. 0004). Staples' prescription map of fertilizer application rates is a specific implementation of fertilizer to the field which is created by the satellite images of the area. Staples' provides a prescription of spatial distribution of the selected product over a given field is the prior art carrying out the prescription plan on the field.
It would have been obvious to one of ordinary skill as of the effective filing date to have carried out Staples’ prescription map of fertilizer application rates (Staples: Para. 
Staples doesn’t explicitly teach a second computer system, configured such that the second computer system determines the current local state of the field in implementation of the measure by means of one or a plurality of sensors during the implementation of the measure and adapts implementation of the measure to the current local state.
However Starr, in the same field of endeavor, teaches a second computer system, configured such that the second computer system determines the current local state of the field in implementation of the measure by means of one or a plurality of sensors during the implementation of the measure and adapts implementation of the measure to the current local state (Starr: Para. 0074, 0075, 0211, Fig. 42; processor; the GPS component may be part of an agricultural device and the GPS data may be associated with a global position of the agricultural device; agricultural devices may be a wide variety of agricultural devices including, but not limited to, tractors, planters, harvesters, sprayers).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporated Starr’s GPS on an agriculture sprayer (Starr: Para. 0074, 0075, 0211) into Staples’ prescription map for the field (Staples: Para. 0005) in order to generate a prescription map for the field with a goal of achieving an efficient use of budgeted products (Staples: Para. 0004-0006).
Regarding claim 29, Staples doesn’t explicitly teach further comprising at least one application device, which is configured such that it moves through and/or over the field while applying the current local required amounts, and/or at least one sensor for detecting local conditions in the field.
However Starr, in the same field of endeavor, teaches further comprising at least one application device, which is configured such that it moves through and/or over the field while applying the current local required amounts, and/or at least one sensor for detecting local conditions in the field (Starr: Para. 0074, 0218, 0219, Fig. 42; agricultural devices may be a wide variety of agricultural devices including, but not limited to, tractors, planters, harvesters, sprayers; agricultural data collected by the sensor, camera or both may relate to seed type, weather conditions, insect infestation, plant maturity).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporated Starr’s agriculture sprayer with sensors (Starr: Para. 0074, 0218-0219) into Staples’ prescription map for the field (Staples: Para. 0005) in order to generate a prescription map for the field with a goal of achieving an efficient use of budgeted products (Staples: Para. 0004-0006).
Regarding claim 30, Staples doesn’t explicitly teach wherein the second computer system component is the at least one application device and/or the at least one sensor moves in and/or over the field together with the at least one application device.
However Starr, in the same field of endeavor, teaches wherein the second computer system is the at least one application device and/or the at least one sensor moves in and/or over the field together with the at least one application device (Starr: Para. 0074, 0218, 0219, Fig. 42; processor; agricultural devices may be a wide variety 
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporated Starr’s agriculture sprayer with sensors (Starr: Para. 0074, 0218-0219) into Staples’ prescription map for the field (Staples: Para. 0005) in order to generate a prescription map for the field with a goal of achieving an efficient use of budgeted products (Staples: Para. 0004-0006).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Staples et al. (US Publication Number 2018/0246525 A1) in view of Sugumaran et al. (US Publication Number 2018/0092295 A1). 
Regarding claim 19, Staples doesn’t explicitly teach - specifying the route of one or a plurality of apparatuses through or over the field for implementing the agricultural measure based on the total amount determined and/or the partial-area-specific required amounts.
However Sugumaran, in the same field of endeavor, teaches - specifying the route of one or a plurality of apparatuses through or over the field for implementing the agricultural measure based on the total amount determined and/or the partial-area-specific required amounts (Sugumaran: Para. 0072, 0077; agricultural vehicle, in one example, can control the rate of a chemical applied to a worksite as the vehicle moves over the site based on a designated application rate indicated by plan; the generated 
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporated Sugumaran’s route creation for a variable rate agriculture application (Sugumaran: Para: 0072, 0077) into Staples’ prescription map for the field (Staples: Para. 0005) in order to generate a prescription map for the field with a goal of achieving an efficient use of budgeted products (Staples: Para. 0004-0006).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Staples et al. (US Publication Number 2018/0246525 A1) in view of Koutsorodi et al. (US Publication Number 2018/0027725 A1). 
Regarding claim 25, Staples doesn’t explicitly teach wherein the partial-area-specific required amount depends on the size of the leaf areas present, which is derived from a leaf area index from the at least one digital image.
However Koutsorodi, in the same field of endeavor, teaches wherein the partial-area-specific required amount depends on the size of the leaf areas present, which is derived from a leaf area index from the at least one digital image (Koutsorodi: Para. 0098; leaves associated with a cotton crop, at a time of capture of the imagery data, measures 7-10 centimeters in diameter).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporated Koutsorodi’s measurement of crop leaves (Koutsorodi: Para. 0098) into Staples’ assessing a vegetative index based on images of a given field (Staples: .

Response to Arguments
Applicant’s arguments, filed 10 February 2022, with respect to the rejection of claims 16-30 under 35 U.S.C. 103 have been fully considered, but they are not persuasive. 
Applicant argues that Staples doesn’t teach or suggest “local parameters recorded over the field ‘during the implementation’ of the measure, as recited by claim 16 and 28, as amended.”
 The limitation that the examiner from claim 16 states “- carrying out the measure, wherein during the implementation of the measure by means of one or a plurality of sensors, one or a plurality of current local parameters is/are recorded over the field, and implementation of the measure is continuously adapted to the current local parameter(s)”.
The broadest reasonable interpretation of the above limitation is that a the partial-area-specific agricultural measure is carried out on the field using any one locally sensed parameter. 
Staples generates a prescription map for the field using the vegetative index values (Staples: Para. 0006) assessed through satellite images of the given field (Staples: Para. 0005). From the prescription map, Staples estimates fertilizer application rates and provides a prescription for spatial distribution of the selected product over a given field (Staples: Para. 0004). Staples' prescription map of fertilizer application rates 
Localizing the vehicle using GPS to carry out the partial-area-specific agricultural measure is a reasonable continuously sensed local parameter. When a detailed field map is created with a complex partial-area specific measure of a filed, it would be necessary to continuously measure and utilize a GPS positioning during field implementation in order to properly carry out the agricultural measure, therefore the limitation is still rejected. 
The examiner suggests the applicant claim which local parameters are measured and used to implement the partial-area specific agricultural measure to change the BRI of the claimed invention.
 As for claim 28, the amended limitation is “a second computer system, configured such that the second computer system determines the current local state of the field in implementation of the measure by means of one or a plurality of sensors during the implementation of the measure and adapts implementation of the measure to the current local state.”
As reasoned above, only one sensor and local parameter is needed to fulfill the broadest reasonable interpretation of the claimed limitation. Starr includes the GPS component and a processor, as a second computer system, in order to measure and 
The applicant’s arguments have failed to point out the distinguishing characteristics of the amended claim language over the prior art. For the above reasons, Staples’s prescription map reads on applicant’s planning and implementing agricultural measures.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E LINHARDT whose telephone number is (571)272-8325.  The examiner can normally be reached on M-TR, M-F: 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.E.L./Examiner, Art Unit 3663

/ADAM D TISSOT/Primary Examiner, Art Unit 3663